         Case 1:18-cv-11136-FDS Document 16 Filed 11/16/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
PANKAJ MERCHIA,                        )
                                       )
            Plaintiff,                 )                    Civil Action No.
                                       )                    18-11136-FDS
            v.                         )
                                       )
VIRGINIA BOARD OF MEDICINE, et al., )
                                       )
            Defendants.                )
_______________________________________)


                                            ORDER

SAYLOR, J.

       The complaint in this action was filed on May 30, 2018. On October 19, 2018, the Court

ordered plaintiff to provide further information to establish that service had been properly made

on defendants. It appears that plaintiff has provided the required information in his “Response to

Order to Show Cause,” (Docket No. 14), filed on November 14.

       Plaintiff has also filed a separate motion titled “Response to Order to Show Cause,”

(Docket No. 12) which states that “[p]laintiff hereby motions this honorable court for leave to

amend his complaint so as to show cause.” To the extent plaintiff has moved to amend his

complaint, the motion is denied without prejudice.

So Ordered.


                                                            /s/ F. Dennis Saylor
                                                            F. Dennis Saylor, IV
Dated: November 16, 2018                                    United States District Judge
